DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on June 30, 2020, September 23, 2021, and January 31, 2022 were filed after the mailing date of the application on June 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings

The drawings were received on June 30, 2020.  These drawings are accepted.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 similarly recite, “…performing operation processing in each layer…calculating a feature plane in the layer…” where “each layer” denotes a plurality of layers, where the claims later refer to calculating a feature plane in “the layer,” thus are unclear as to which layer of each of the layers are being referred.
Claims 1 and 8 similarly recite, “…calculating a feature plane in the layer…at least one memory that holds a feature plane…arrange the feature plane…reads out the feature plane…processes the feature plane…” where the claims introduce two “feature planes,” one that is calculated and one that is stored in memory, but fail to appropriately distinguish if and how these feature planes are different.  The claims are further unclear as to which “feature plane” is arranged, read out, and processed as later recited.
Claims 1 and 8 similarly recite, “…a feature plane holding unit including at least one memory…the feature holding unit which is address-mapped in a memory space…” where the claims fail to distinguish if and how the “at least one memory” and the “memory space” are the same or different or if the memory space is comprised or part of the memory.
Claims 1 and 8 similarly recite, “…reading/writing from/in the memory…” which is unclear.  Please avoid using backslash and/or forward slash punctuations in claims.
Claims 1 and 8 similarly recite, “…the processor calculates…an address addressed-mapped in the memory space…” where “address address-mapped” is unclear.
Dependent claims 2-7 are rejected for depending upon rejected independent claim 1. 
NOTE: Due to the numerous 112(b) issues noted above, a prior art rejection is not attempted to avoid erroneous interpretation of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yachide et al. (US 2018/0253641) disclose an arithmetic processing apparatus for executing processing using a hierarchical type network formed by a plurality of processing nodes, comprises: a storage unit configured to store a parameter used by each of the plurality of processing nodes for arithmetic processing and a calculation result of the arithmetic processing in each of the plurality of processing nodes; and a buffer control unit configured to switch, based on a configuration of the hierarchical type network, a buffer system of the parameter and the calculation result in the storage unit in at least one layer of the hierarchical type network.
Huang et al. (US 2018/0173571) disclose a system and method comprising storing the plurality of items in a contiguous space within the memory, executing an instruction containing an address and a size that together identify the contiguous space to transmit the plurality of items from the main memory to a random-access memory (RAM) on a chip, and the chip includes a computing unit comprising a plurality of multipliers; and instructing the computing unit on the chip to: retrieve multiple of the plurality of items from the RAM; and perform a plurality of parallel operations using the plurality of multipliers with the multiple items to yield output data.
Kato et al. (US 2018/0121795) disclose a system and method of performing convolutional neural network processing on image data, where feature planes are generated/calculated though convolution operations and nonlinear processing corresponding to an input layer, and further performing nonlinear conversion processes on data, where data that has undergone the conversion processing may be stored in a predetermined location in memory.
Nomura et al. (US 2017/0116495) disclose a system and method of performing convolutional neural network processing on image data, where feature planes are generated/calculated though convolution operations and nonlinear processing corresponding to an input layer, and further performing nonlinear transformations on data, where data that has undergone the transformations may be stored in a predetermined location in memory.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612